[Cite as Gardner v. Melling, 2017-Ohio-7809.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




MIKE GARDNER, et al.,                            :

        Plaintiffs-Appellees,                    :     CASE NO. CA2017-03-003

                                                 :            OPINION
    - vs -                                                     9/25/2017
                                                 :

SCOTT MELLING,                                   :

        Defendant-Appellant.                     :



                       CIVIL APPEAL FROM EATON MUNICIPAL COURT
                                 Case No. 2016 CVI 00496



Mike Gardner and Randy Gardner, 2874 Niewoehner Road, Richmond, IN 47374, plaintiffs-
appellees, pro se

Scott Melling, 8875 Crawfordsville-Campbellstown Road, New Paris, Ohio 45347, defendant-
appellant, pro se



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Scott Melling, appeals from the decision of the Eaton

Municipal Court, Small Claims Division, which granted judgment in favor of plaintiffs-

appellees, Mike and Randy Gardner. For the reasons discussed below we affirm the

decision of the trial court.

        {¶ 2} Melling hired the Gardners to perform interior and exterior home improvements.
                                                                     Preble CA2017-03-003

The Gardners renovated Melling's kitchen, which involved removing the existing cabinets and

then installing new cabinets, a sink, countertops, and a backsplash. The Gardners also

applied a sealant to an exterior ramp and stairs. Melling purchased the materials and the

Gardners supplied the labor.      Melling refused to pay the Gardners because he was

unsatisfied with their work.

       {¶ 3} The Gardners sued Melling in small claims court for $1,200, which they alleged

was the price Melling agreed to pay for their labor. Melling counterclaimed, alleging that the

Gardners failed to exercise reasonable care in their work and failed to complete the work

pursuant to their agreement. Melling asked for $6,000 in damages, which included costs to

complete the project, for repairs, cleaning costs, and loss of use of his property.

       {¶ 4} The parties tried their case before a magistrate. The Gardners testified about

the work they performed and submitted photographs depicting the renovated kitchen and the

sealed exterior ramp and stairs. Melling admitted that the Gardners' work "looked okay" in

the photographs. However, during his case, Melling argued that the Gardners deficiently

performed nearly every aspect of the kitchen renovation, including failing to properly install

the cabinets, kitchen sink, countertops, and backsplash. Melling further testified that the

Gardners damaged a kitchen table, splattered sealant while performing the exterior work, and

left the home in an untidy state. Melling submitted numerous photographs depicting some of

these alleged issues. At the trial's conclusion, the magistrate traveled to Melling's home to

view the work.

       {¶ 5} The magistrate issued a decision finding that the Gardners performed their

work in a reasonably prudent manner given the age and condition of the house. The

magistrate further concluded that Melling's complaints about the Gardners' work were

insignificant. The magistrate recommended ordering judgment in favor of the Gardners and

against Melling for $1,200.
                                             -2-
                                                                                Preble CA2017-03-003

        {¶ 6} Melling moved the trial court for additional time to object to the magistrate's

decision. The court extended Melling's time to object to January 17, 2017. On January 18,

2017, at 12:09 a.m., Melling fax-filed his objections to the magistrate's decision.

        {¶ 7} In its decision, the trial court noted that Melling failed to timely file his objections

and therefore the court would not consider the objections. The court then announced that it

reviewed the magistrate's decision and found the magistrate properly determined the facts

and applied the law. Accordingly, the court adopted the magistrate's decision in its entirety.

Melling then appealed.

        {¶ 8} Melling failed to set forth any assignments of error in his appellate brief as

required by App.R. 16(A)(3). Nonetheless, this court construes Melling's argument on appeal

as a challenge to the manifest weight of the evidence supporting the trial court's decision.

        {¶ 9} As noted, Melling failed to object to the magistrate's decision in the time limits

set forth in Civ.R. 53(D)(3)(b)(i), and as extended by the trial court.1 Civ.R. 53(D)(3)(b)(iv)

provides: "[e]xcept for a claim of plain error, a party shall not assign as error on appeal the

court's adoption of any factual finding or legal conclusion, whether or not specifically

designated as a finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the

party has objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b)."

Accordingly, Melling is limited to demonstrating plain error.

        {¶ 10} The plain error doctrine in civil cases applies only in the "extremely rare case

involving exceptional circumstances where error, to which no objection was made at the trial

court, seriously affects the basic fairness, integrity, or public reputation of the judicial process,

thereby challenging the legitimacy of the underlying judicial process itself." Goldfuss v.




1. Proceedings in small claims court are generally subject to the Ohio Rules of Civil Procedure, except where
R.C. Chapter 1925 sets forth inconsistent procedures. R.C. 1925.16; Faber v. Crowell, 12th Dist. Preble No.
CA99-07-015, 2000 Ohio App. LEXIS 485, *4-6.
                                                    -3-
                                                                  Preble CA2017-03-003

Davidson, 79 Ohio St. 3d 116, syllabus (1997). The doctrine implicates errors that are

"obvious and prejudicial although neither objected to nor affirmatively waived which, if

permitted, would have a material adverse affect on the character and public confidence in

judicial proceedings." Schade v. Carnegie Body Co., 70 Ohio St. 2d 207, 209 (1982). There

is no error here, plain or otherwise. The Gardners' testimony and photographs constituted

some competent and credible evidence that supported the trial court's findings that the

Gardners performed their work in a reasonably prudent manner and that Melling's complaints

were insignificant. In addition, the magistrate personally viewed the Gardners' work at

Melling's home. Finally, there was some indication in the record that some of Melling's

photographs depicted conditions that the Gardners remedied. This is not one of those

extremely rare cases where the outcome causes this court to question the proceedings. This

court overrules Melling's assignment or error.

      Judgment affirmed.


      PIPER and M. POWELL, JJ., concur.




                                            -4-